EXHIBIT 12.1 Ratio of Earnings to Fixed Charges Year Ended December 31, 2005 2006 2007 2008 2009 (Dollars in Thousands) Income (Loss) from Continuing Operations $ 3,468 $ 3,020 $ 2,922 $ (27,763 ) $ 1,008 Plus: Income Taxes 2,248 2,313 2,343 (13,737 ) 2,958 Fixed Charges 10,676 17,093 18,259 19,594 18,794 Earnings Available for Fixed Charges 16,392 22,426 23,524 (21,906 ) 22,760 Fixed Charges: Interest Expense 10,273 16,687 17,837 18,918 18,083 Estimate Portion of Rental Expense Equivalent to Interest 403 406 422 676 711 Total Fixed Charges 10,676 17,093 18,259 19,594 18,794 Ratio of Earnings to Fixed Charges 1.5 1.3 1.3 -1.1 1.2 Calculation of Rental Expense Equivalent to Interest Rental Expense 1,209 1,217 1,265 2,028 2,132 Estimated % Equivalent to Interest 33.3 % 33.3 % 33.3 % 33.3 % 33.3 % Estimate Portion of Rental Expense Equivalent to Interest 403 406 422 676 711
